Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                            Illinois Official Reports                      accuracy and integrity
                                                                           of this document
                                                                           Date: 2019.07.02
                                    Appellate Court                        12:43:12 -05'00'




                  Romito v. City of Chicago, 2019 IL App (1st) 181152



Appellate Court        MARIANNE ROMITO, Plaintiff-Appellant, v. THE CITY OF
Caption                CHICAGO, a Municipal Corporation, and SANDRA LEVERETT,
                       Defendants-Appellees.



District & No.         First District, Fifth Division
                       Docket No. 1-18-1152



Filed                  March 29, 2019



Decision Under         Appeal from the Circuit Court of Cook County, No. 13-L-0796; the
Review                 Hon. Christopher Lawler, Judge, presiding.



Judgment               Affirmed.


Counsel on             Tim Biasiello, of Park Ridge, for appellant.
Appeal
                       Edward N. Siskel, Corporation Counsel, of Chicago (Benna Ruth
                       Solomon, Myriam Zreczny Kasper, and Kerrie Maloney Laytin,
                       Assistant Corporation Counsel, of counsel), for appellees.



Panel                  JUSTICE HALL delivered the judgment of the court, with opinion.
                       Presiding Justice Rochford and Justice Hoffman concurred in the
                       judgment and opinion.
                                             OPINION

¶1       On January 23, 2013, plaintiff Marianne Romito filed a two-count negligence complaint
     against defendants City of Chicago (City) and Chicago police officer Sandra Leverett for
     injuries she sustained after rear-ending a double-parked, marked Chicago Police Department
     vehicle on January 1, 2013. Plaintiff subsequently amended the complaint to include two
     counts of willful and wanton conduct in February 2018; however, those counts were
     dismissed with prejudice on defendants’ motion on February 26, 2018. Defendants then filed
     a motion for summary judgment on plaintiff’s remaining negligence counts based on
     immunity. After initially denying defendants’ motion for summary judgment on the belief
     that the willful and wanton counts of plaintiff’s complaint were set for trial, the trial court
     granted defendants’ motion for reconsideration and entered summary judgment on the
     remaining negligence counts of plaintiff’s first amended complaint.
¶2       After the trial court granted summary judgment in favor of defendants, it denied
     plaintiff’s motion for reconsideration and her motion for leave to file a second amended
     complaint. Plaintiff appeals from an order of the circuit court of Cook County denying her
     motion to reconsider the grant of summary judgment to defendants and from the denial of
     leave to file a second amended complaint. On appeal, plaintiff contends that the trial court
     abused its discretion in denying her leave to amend her complaint and the trial court erred in
     granting defendants’ motion for summary judgment. For the reasons that follow, we affirm.

¶3                                         BACKGROUND
¶4       On January 23, 2013, plaintiff filed a two-count complaint for negligence in the circuit
     court of Cook County against the City and Chicago police officer Leverett. On March 1,
     2013, defendants filed their answer to plaintiff’s complaint, affirmative defenses, and a
     counterclaim. In their answer, defendants denied that plaintiff accurately stated the duty
     owed to her, denied that it breached any duty, and denied any allegations of negligence. The
     answer raised the affirmative defense that the City was not liable for any injury resulting
     from an act or omission of its employee where the employee was not liable and further that
     Leverett’s acts or omissions as a City employee were not negligent. As such, the City was
     immune from liability under section 2-109 of the Local Governmental and Governmental
     Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/2-109 (West 2012)). The
     answer raised the second affirmative defense that Leverett was not liable for her act or
     omission in the execution or enforcement of any law because her act or omission did not
     constitute willful or wanton misconduct. Thus, Leverett was immune from liability under
     section 2-202 of the Tort Immunity Act (id. § 2-202). Additionally, defendants raised the
     affirmative defense that they were not liable for plaintiff’s own negligence, which
     contributed in whole or in part to the injury that she claimed. Defendants also filed a
     counterclaim for property damage against plaintiff, seeking $4577.55 as reimbursement for
     the repair costs to the police vehicle damaged in the collision. Defendants’ counterclaim was
     voluntarily dismissed on November 1, 2016.
¶5       On January 29, 2018, defendants were granted leave to file a dispositive motion, and
     plaintiff was granted leave to amend her “most recent” complaint. On February 5, 2018,
     plaintiff filed her first amended complaint, which contained two counts of negligence, similar


                                                -2-
     to those alleged in plaintiff’s original complaint, and two counts of willful and wanton
     conduct.
¶6       Count I of the first amended complaint alleged that on January 1, 2013, plaintiff was
     operating her vehicle westbound on Foster Avenue near 6836 West Foster in Chicago when
     she collided with a Chicago police vehicle operated by defendant Leverett. Leverett was
     dispatched to respond to a domestic call at 6836 West Foster and arrived at approximately
     5:39 a.m.; Leverett never activated any audible or visual emergency lights on the police
     vehicle; she double-parked the police vehicle in the westbound lane of Foster; Leverett found
     no threat or emergency situation and was performing routine patrol duties. Plaintiff alleged
     that the police vehicle did not have its Mars or other lights on prior to or during the collision;
     thus she had insufficient warning that the police vehicle was there and was unable to stop in
     time to avoid a collision with that vehicle. According to the allegation, Leverett carelessly
     and negligently failed to exercise ordinary care in the operation of the police vehicle in that
     she failed to safely park the vehicle and instead obstructed traffic, failed to engage headlights
     or taillights, violated Chicago Police Department general and special orders regarding the
     safe operation of a police vehicle, and failed to operate said vehicle in a reasonably safe
     manner so as not to cause injury to plaintiff. As a result, plaintiff was injured and sought
     damages in excess of $50,000 from Leverett.
¶7       Count II of the first amended complaint alleged similar theories of negligence against the
     City. Count II alleged that Leverett was an agent, servant, and/or employee of the City and
     was operating said vehicle in the course and scope of such agency, servitude, or employment.
     As a result, plaintiff was injured and sought damages in excess of $50,000 from the City.
¶8       Count III alleged that Leverett intentionally and/or recklessly failed to park her vehicle at
     the edge of the roadway and thus obstructed traffic, failed to engage headlights or taillights,
     violated Chicago Police Department general and special orders regarding operating a police
     vehicle safely, double-parked her police vehicle in the single, westbound lane of traffic;
     failed to activate emergency lights or siren while double-parked, allowed the unattended
     police vehicle to remain double-parked without lights activated after any threat related to the
     domestic call was extinguished, and allowed the vehicle to remain double-parked while
     Officer Burg completed his report. In count IV against the City, plaintiff made similar
     allegations as in count III but through Leverett, as an employee, agent, or servant of the City.
¶9       On February 23, 2018, defendants filed a motion to dismiss counts III and IV of
     plaintiff’s first amended complaint. Defendants initially noted that plaintiff was only given
     leave to amend her “most recent complaint to add more facts,” not to add new, additional
     counts. Defendants accordingly requested that the two new counts (counts III and IV) be
     stricken. Alternately, defendants contended that counts III and IV should be dismissed
     because they did not support willful and wanton conduct on their face and instead simply
     repeated the allegations of counts I and II (negligence). The record does not indicate that
     plaintiff filed a response to defendants’ motion, and the motion to dismiss was granted on
     February 26, 2018.1


         1
          We note that the written order mistakenly says that plaintiff’s motion to dismiss is hereby granted
     instead of defendants’. A second, clarifying order was entered, indicating that defendants’ motion to
     dismiss was granted on March 22, 2018.

                                                    -3-
¶ 10       On March 15, 2018, defendants filed a motion for summary judgment on plaintiff’s
       remaining counts I and II of the first amended complaint. Defendants alleged that they were
       immune under the Tort Immunity Act, namely sections 2-109, 2-202, and 4-102 (745 ILCS
       10/2-109, 2-202, 4-102 (West 2016)). Defendants contended that Leverett was in the course
       of a domestic violence call and executing and enforcing the law at the time of the collision.
       Defendants noted that under section 303 of the Illinois Domestic Violence Act of 1986
       (Domestic Violence Act), completing a written police report is included as part of the duties
       of a police officer investigating a domestic violence incident and is not routine patrol work as
       plaintiff alleged. 750 ILCS 60/303 (West 2016). As such, defendants claimed immunity
       under sections 2-109 and 2-202 of the Tort Immunity Act. See 745 ILCS 10/2-109, 2-202
       (West 2016). Additionally, defendants claimed immunity under the blanket provisions of
       section 4-102 of the Tort Immunity Act (id. § 4-102) because Leverett was providing a police
       service before and at the time of the accident by completing the required reports under the
       Domestic Violence Act. Defendants also contended that summary judgment was warranted
       because they did not proximately cause plaintiff’s injuries; rather they were the result of
       plaintiff’s own actions or inactions. They noted that plaintiff’s failure to perceive the visible,
       white police vehicle with reflective materials under the streetlights and the light from her
       headlights was the proximate cause of the accident. Thus, defendants contended that there
       was no genuine issue of material fact as to whether any action by Leverett or the City caused
       the accident and plaintiff’s injuries.
¶ 11       Plaintiff responded that defendants should not be immunized because the emergency had
       already concluded at the time of the accident.
¶ 12       On May 3, 2018, a hearing was held on defendants’ motion. At the hearing, plaintiff
       argued that there was an issue of fact as to whether Leverett and her partner were actively
       executing or enforcing a law at the time of the accident. Plaintiff equated the requirement that
       police fill out paperwork after a domestic violence call to filling out a missing person’s report
       because the perpetrator was unknown. Defendants responded that there was no emergency
       requirement in section 2-202 of the Tort Immunity Act, which covers their course of conduct
       from the time the officers are given the assignment until it is completed. The trial court
       indicated that it believed there was immunity but would take the matter under advisement. In
       a written order, the trial court denied defendants’ motion, noting that the case was set for trial
       in 11 days and plaintiff’s remaining claims would nevertheless proceed to trial. The court
       also struck paragraphs 34(i)-(j) and 39(i)-(j) of plaintiff’s first amended complaint as
       conclusions unsupported by specific facts.
¶ 13       On May 4, 2018, defendants filed a motion to clarify the court’s order of May 3, 2018,
       and to reconsider ruling on their motion for summary judgment. Defendants contended that
       the trial court erred in applying the law because it mistakenly believed that there were other
       counts of plaintiff’s amended complaint remaining although counts III and IV had been
       dismissed on February 26, 2018.
¶ 14       On May 8, 2018, in a written order, the trial court granted summary judgment in favor of
       defendants. The court initially noted that, given its oversight of the previous order that
       dismissed counts III and IV of plaintiff’s first amended complaint, it erred in its application
       of law to the circumstances of the case and reconsideration was warranted. In granting
       summary judgment, the court found that the record evidence supported only one conclusion:


                                                   -4-
                   “Leverett was engaged in a course of conduct designed to respond to the domestic
               violence call and carry out or put into effect section 303(a) of the Domestic Violence
               Act. Leverett’s uncontroverted testimony establishes that she was engaging in or
               enforcing the law instead of just routine elements of her official duties. Leverett is
               thus immune from liability for negligence under section 2-202 of the Tort Immunity
               Act and the City is likewise immune under section 2-109 of the Act.”
       The court then vacated the May 3, 2018, order denying defendants’ motion for summary
       judgment and granted defendants summary judgment. The order indicated that it was a final
       order that disposed of the case in its entirety. All future court dates were stricken.
¶ 15       Plaintiff subsequently filed an emergency motion for reconsideration and an emergency
       motion for leave to file a second amended complaint instanter on May 10, 2018. In her
       motion to file a second amended complaint, plaintiff contended that the order striking counts
       III and IV of her first amended complaint did not strike those counts with prejudice and that
       she sought to allege additional facts pursuant to willful and wanton negligence that would
       cure the purportedly defective pleading. Plaintiff also contended that the proposed second
       amended complaint would neither surprise nor prejudice defendants and would conform with
       the overriding concerns of justness and reasonableness.
¶ 16       Plaintiff’s motions were denied on May 11, 2018, in an order which indicated that the
       court was “fully advised in the premises.” The record does not indicate whether any
       argument was heard on the motions, nor is there a record of a written response by defendants.
¶ 17       This timely appeal followed.

¶ 18                                            ANALYSIS
¶ 19               A. Denial of Plaintiff’s Motion to File a Second Amended Complaint
¶ 20       Plaintiff first contends that the trial court erred in denying her motion to file a second
       amended complaint after a final order was entered granting summary judgment on plaintiff’s
       remaining negligence counts. She argues that the trial court struck the willful and wanton
       counts of her first amended complaint without briefing or providing her with an opportunity
       to amend. She further maintains that the trial court summarily denied her postjudgment
       motions without briefing and without consideration of all of the relevant factors. She
       contends that she provided specific allegations of fact for her willful and wanton counts as
       well as significant additional support for those counts, which resulted in sufficient allegations
       of willful and wanton conduct as a matter of law. Additionally, plaintiff contends that the
       Loyola factors for whether an amendment to pleadings is proper after summary judgment
       weigh in her favor.
¶ 21       Whether to allow an amendment of a complaint is a matter within the discretion of a trial
       court, and we review a court’s denial of leave to amend under the abuse of discretion
       standard. Hachem v. Chicago Title Insurance Co., 2015 IL App (1st) 143188, ¶ 16.
¶ 22       We initially note that plaintiff’s statement that the trial judge dismissed the willful and
       wanton counts of her first amended complaint without briefing or providing her with an
       opportunity to amend is only partially correct. The record indicates that she filed her first
       amended complaint on February 5, 2018, adding the willful and wanton counts, and
       defendants filed a motion to dismiss those counts with prejudice on February 23, 2018. The
       record does not indicate that plaintiff requested and was denied an opportunity to respond,


                                                   -5-
       nor did she respond. With regard to a briefing schedule, plaintiff does not contend that she
       requested one, and she fails to cite any authority which indicates that a briefing schedule is a
       prerequisite for the trial court to conduct a hearing on a motion to dismiss counts of a
       complaint. It is well within the trial court’s discretion to grant or withhold permission
       regarding a briefing schedule. TIG Insurance Co. v. Canel, 389 Ill. App. 3d 366, 375 (2009).
¶ 23        Additionally, plaintiff did not include in the record on appeal any report of proceedings
       related to the trial court’s denial of her emergency motion to file a second amended
       complaint. “[A]n appellant has the burden to present a sufficiently complete record of the
       proceedings at trial to support a claim of error, and in the absence of such a record on appeal,
       it will be presumed that the order entered by the trial court was in conformity with law and
       had a sufficient factual basis. Any doubts which may arise from the incompleteness of the
       record will be resolved against the appellant.” Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92
       (1984).
¶ 24        Here, the trial court’s written order denying plaintiff leave provides no insight into the
       trial court’s rationale. It simply states, “Plaintiff’s motions [to reconsider ruling on
       Defendants’ Motion for Summary Judgment and for Leave to File a Second Amended
       Complaint at Law] are denied.” We cannot divine the trial court’s reasoning in denying her
       motion and cannot determine whether that decision constituted an abuse of discretion and
       thus conclude that, in light of plaintiff’s failure to provide an adequate record, we presume
       the trial court’s order had sufficient legal and factual basis. See Illinois Founders Insurance
       Co. v. Williams, 2015 IL App (1st) 122481, ¶ 56 (citing Foutch, 99 Ill. 2d at 392).
¶ 25        To find an abuse of discretion in denying leave to amend, it must be clear from the record
       that reasons or facts were presented to the trial court as a basis for requesting the favorable
       exercise of the court’s discretion. Hayes Mechanical, Inc. v. First Industrial, L.P., 351 Ill.
       App. 3d 1, 7 (2004). Since we have no record, it obviously is not clear from the record that
       plaintiff made a sufficient presentation to the trial court.
¶ 26        We therefore affirm the trial court’s denial of plaintiff’s motion for leave to file a second
       amended complaint.
¶ 27        Moreover, this proposed second amended complaint came after the trial court entered
       final judgment in this case. While courts liberally grant leave to amend pleadings, that liberal
       rule applies to pleadings amended “before final judgment.” (Emphasis added.) 735 ILCS
       5/2-616(a) (West 2016). However, as plaintiff’s motion was filed after the entry of summary
       judgment, the amendment provisions of section 2-1005(g) would apply. That section states
       that “[b]efore or after the entry of a summary judgment, the court shall permit pleadings to be
       amended upon just and reasonable terms.” Id. § 2-1005(g). In deciding whether a post
       summary judgment is proper, the following four factors are considered: “(1) whether the
       proposed amendment would cure the defective pleading; (2) whether other parties would
       sustain prejudice or surprise by virtue of the proposed amendment; (3) whether the proposed
       amendment is timely; and (4) whether previous opportunities to amend the pleading could be
       identified.” Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273 (1992);
       Cook v. AAA Life Insurance Co., 2014 IL App (1st) 123700, ¶ 39.
¶ 28        Section 2-1005(g) does not allow a plaintiff to amend a cause of action on which the
       defendant was granted summary judgment unless depositions and affidavits indicate that the
       plaintiff can replead the claim under another theory. Cook, 2014 IL App (1st) 123700, ¶ 40;
       Steinberg v. Dunseth, 276 Ill. App. 3d 1038, 1047 (1995). A trial court abuses its discretion

                                                   -6-
       when it refuses to allow a plaintiff to amend his complaint when a cause of action can be
       stated if the amendment is permitted. Cook, 2014 IL App (1st) 123700, ¶ 40.
¶ 29       Here, plaintiff’s proposed second amended complaint contained the same four counts as
       the first amended complaint: Counts I and II sound in negligence, and counts III and IV
       sound in willful and wanton conduct. Plaintiff could not reassert her negligence counts I and
       II unless they were repled under another theory. See id.; Illinois Founders, 2015 IL App (1st)
122481, ¶ 58. Counts III and IV had been previously dismissed but were not part of the
       summary judgment, so plaintiff could possibly replead those counts. However, the lack of a
       transcript effectively precludes us from reviewing the denial of plaintiff’s motion for leave to
       amend, as it is impossible to know which factors the trial court emphasized and what
       reasoning guided it. Illinois Founders, 2015 IL App (1st) 122481, ¶ 56. This court has
       repeatedly recognized the difficulty of reviewing a discretionary decision in the absence of a
       record of the trial court’s reasoning. See, e.g., Wells Fargo Bank, N.A. v. Hansen, 2016 IL
       App (1st) 143720, ¶¶ 14-15 (absent record of hearing on motion to vacate judgment,
       appellate court could not determine if trial court abused discretion because appellate court
       did “not know whether the trial court heard evidence on the motion, what the parties argued,
       or—most importantly—the basis for the court’s decision”); In re Marriage of Golden, 358 Ill.
       App. 3d 464, 473 (2005) (affirming discretionary decision on review of maintenance
       payments because record lacked “a report of proceedings or a sufficient substitute” and thus
       court was “unable to determine what evidence was presented to the trial court or how the trial
       court weighed the various relevant factors”).
¶ 30       Further, a comparison of the willful and wanton counts alleged in plaintiff’s first
       amended complaint and those alleged in the proposed second amended complaint leads us to
       the conclusion that they do not state a cause of action for willful and wanton conduct. Both
       counts are almost identical to those that were previously dismissed on February 26, 2018, and
       are identical to the allegations of counts I and II except that they state “intentionally and/or
       recklessly” instead of “negligently.” To sufficiently plead willful and wanton misconduct, a
       plaintiff must allege either a deliberate intention to harm or an utter indifference to or
       conscious disregard for the welfare of the plaintiff. Oravek v. Community School District 146,
       264 Ill. App. 3d 895, 898 (1994). The alleged misconduct by Leverett does not rise to the
       level of deliberate intention to harm or the utter indifference to or conscious disregard for
       plaintiff’s safety necessary to state a cause of action for willful and wanton conduct. A
       qualitative difference necessarily exists between willful and wanton misconduct and ordinary
       negligence; willful and wanton misconduct should shock the conscience. Id. at 900. That is
       simply not the case here.

¶ 31                                       B. Summary Judgment
¶ 32        Plaintiff next contends that the trial court erred in granting defendants’ motion for
       summary judgment because the facts in the trial court record are subject to conflicting
       interpretation. Plaintiff argues, for the first time on appeal, that the source of the immunity
       for Leverett in responding to a domestic violence call is found in section 305 of the Domestic
       Violence Act (750 ILCS 60/305 (West 2016)), which requires a finding of good faith, and
       not under the general Tort Immunity Act.
¶ 33        “It is a well-established principle of appellate practice that contentions not raised in the
       trial court are waived and may not be raised for the first time on appeal.” Department of

                                                   -7-
       Transportation v. Greatbanc Trust Co., 2018 IL App (1st) 171315, ¶ 13. “The purpose of this
       and other waiver rules is to preserve judicial resources by requiring parties to bring issues to
       the trial court’s attention, thereby allowing the trial court an opportunity to correct any
       errors.” Id. A party’s failure to raise an issue or theory in the trial court “weaken[s] the
       adversarial process and our system of appellate jurisdiction” and prejudices the opposing
       party by depriving that party of the opportunity to respond to the issue or theory with its own
       evidence and argument. Daniels v. Anderson, 162 Ill. 2d 47, 59 (1994).
¶ 34       The record reveals that, in plaintiff’s response to defendants’ motion for summary
       judgment, plaintiff argued that defendants’ motion must be denied because there was a
       genuine issue of material fact as to whether Leverett was executing or enforcing the law at
       the time of the collision and argued for the first time that Leverett was not immune under
       section 4-102 of the Tort Immunity Act. See 745 ILCS 10/4-102 (West 2016). At no time did
       plaintiff contend that Leverett’s actions were subject to a good faith standard in order for
       immunity to attach under section 305 of the Domestic Violence Act. See 750 ILCS 60/305
       (West 2016). As plaintiff is raising that argument for the first time in this court, we find that
       such theory is waived.
¶ 35       As such, we will only consider whether any genuine issue of material fact existed as to
       whether defendants were immunized under the Tort Immunity Act so as to preclude
       summary judgment in their favor.
¶ 36       Appellate review of an order granting summary judgment is de novo. Barnard v. City of
       Chicago Heights, 295 Ill. App. 3d 514, 519 (1998). A motion for summary judgment should
       only be granted if the pleadings, depositions, and affidavits on file demonstrate that no
       genuine issues of material fact exist and the movant is entitled to judgment as a matter of
       law. Id. In determining whether a genuine issue as to any material fact exists, a reviewing
       court must view the evidence in the light most favorable to the nonmoving party. Id.
¶ 37       The trial court found that defendants were immunized under sections 2-202 and 2-109 of
       the Tort Immunity Act. Section 2-202 of the Tort Immunity Act provides that “[a] public
       employee is not liable for his act or omission in the execution or enforcement of any law
       unless such act or omission constitutes willful and wanton conduct.” 745 ILCS 10/2-202
       (West 2016). Section 2-109 provides that “[a] local public entity is not liable for an injury
       resulting from an act or omission of its employee where the employee is not liable.” Id.
       § 2-109.
¶ 38       Defendants claimed immunity because Leverett and Burg were dispatched on a domestic
       violence call and were completing required reports under the Domestic Violence Act in their
       double-parked police vehicle related to that call when the accident occurred.
¶ 39       Plaintiff contends that Leverett’s enforcement and execution of a law ended once the
       emergency was over and did not extend to the completion of paperwork. She characterizes
       that action as “routine patrol work.” In contrast, defendants contend that the execution of the
       law on a domestic violence call is not complete until the reports are completed pursuant to
       sections 303 and 304(b) of the Domestic Violence Act. See 750 ILCS 60/303, 304(b) (West
       2016). We agree with defendants.
¶ 40       Section 303(a) provides in pertinent part:
                   “(a) Every law enforcement officer investigating an alleged incident of abuse,
               neglect, or exploitation between family or household members shall make a written


                                                   -8-
                police report of any bona fide allegation and the disposition of such investigation. The
                police report shall include the victim’s statements as to the frequency and severity of
                prior incidents of abuse, neglect, or exploitation by the same family or household
                member and the number of prior calls for police assistance to prevent such further
                abuse, neglect, or exploitation.” Id. § 303(a).
¶ 41       Section 304(b) provides in pertinent part:
                    “(b) Whenever a law enforcement officer does not exercise arrest powers or
                otherwise initiate criminal proceedings, the officer shall:
                         (1) Make a police report of the investigation of any bona fide allegation of an
                    incident of abuse, neglect, or exploitation and the disposition of the investigation,
                    in accordance with subsection (a) of Section 303;
                         (2) Inform the victim of abuse[,] neglect, or exploitation of the victim’s right
                    to request that a criminal proceeding be initiated where appropriate, including
                    specific times and places for meeting with the State’s Attorney’s office, a warrant
                    officer, or other official in accordance with local procedure[.]” Id. § 304(b)(1),
                    (2).
¶ 42       In this case, it is undisputed that Leverett and her partner Burg were dispatched to 6836
       West Foster on a domestic violence call. When they arrived at approximately 5:39 a.m., there
       were no available parking spaces, and due to the nature of the dispatch, Leverett
       double-parked the marked police vehicle. Additionally, Leverett indicated that the overhead
       and Mars lights were not activated due to the early morning hours of the call. It is further
       undisputed that after being apprised that there was no immediate danger to the victim and the
       perpetrator was no longer nearby, Leverett and Burg returned to their vehicle to complete the
       case report and other reports required as part of a domestic violence call under section 304(b)
       of the Domestic Violence Act. See id. § 303. It was their intention to return to the residence
       and give a copy of the report to the victim when it was completed. Before that could happen,
       the accident occurred.
¶ 43       Our supreme court has stated that enforcing the law is rarely a single, discrete act but
       instead is a course of conduct. Fitzpatrick v. City of Chicago, 112 Ill. 2d 211, 221 (1986).
       Where the evidence establishes that at the time of his alleged negligence a public employee
       was engaged in a course of conduct designed to carry out or put into effect any law, an
       affirmative defense based upon section 2-202 and 2-109 of the Tort Immunity Act (745 ILCS
       10/2-202, 2-109 (West 2016)) should be available to the government employee and his
       employer. Fitzpatrick, 112 Ill. 2d at 221. Our supreme court further noted “[i]n fact, when the
       evidence in such a case, viewed in its aspect most favorable to the plaintiff, so
       overwhelmingly establishes that the public employee was engaged in such a course of
       conduct that no contrary verdict based on that evidence could ever stand, a directed verdict
       must be granted in favor of the defendants.” Id. (citing Pedrick v. Peoria & Eastern R.R. Co.,
       37 Ill. 2d 494, 510 (1967)).
¶ 44       The same result is warranted here. Under the Domestic Violence Act, Leverett and Burg
       had not finished their assignment with regard to the domestic violence call. As such, Leverett
       was still engaged in a course of conduct that was enforcing or executing a law, and Leverett
       was thus immunized under section 2-202 of the Tort Immunity Act. Because Leverett was
       immunized, the City was also immunized as her employer under section 2-109 of the Tort
       Immunity Act. We find that the trial court properly granted summary judgment in favor of

                                                   -9-
       defendants.

¶ 45                                       CONCLUSION
¶ 46      For the foregoing reason, we affirm the judgment of the circuit court of Cook County.

¶ 47      Affirmed.




                                                - 10 -